                                                                '
                                                                    Unkgw dl,'2vi.t
                                                                                  >-C,iti
                                                                                        aea
                                CLERK                            SQtlt-
                                                                      llQ:
                                                                         'DL-'4,'
                                                                                t$
                                                                                 .'
                                                                                  -
                                                                                  *.'t7*
                                                                                       6X:'
                                                                                          :
                                                                                          ?tJH
                    UNITED STATES DISTR ICT COURT                           FILEB
                     SOUTHERN DISTR ICT 0F TEXA S
                         POST OFFICE BOX 61010                      h0y 28 0018
                          HOUSTON , TEXAS 77208

Calvin Edward Weaver                   j
                                       j
                                       j
         vs                            j         Civi1 Action No : 4 :18-cv-1652
                                       j
                                       j
Bryan Co 11ier , ET AI                 E
                                       S
                                       j
     Now comes Calvin Edward Weaver , plain tiff pro se in the above
styled and captioned cause of action and files th is response to
Defendant's motiùn to dismiss .
                              vt-v'
                                  rv'
                                    rv'
                                      r I i'
                                           ri!
                                             rv'
                                               r&'
                                                 r
     Weaver 's claims for monetary damages under 42 U .S .C . 1983 are
not barred by the Eleventh Amendment .
     Weaver 's allegations, though not yet fully pleaded apart from
the preliminary Court application form , contain more than enough
information for defendants,nand the Court to ascertain and construe
the substance of his right to bring an ac tion under Title    of
the Americans w ith Disabilitite Act .
     That Weaver 's claim has facial plausibility under Hale is
apparan t from th e timeline of the facts listed on the application
form to be fully explicated in the plaintiff's forthcoming amqnded
law suit . see : Hale    King 642 'F .3rd .492 . Although , probably not
''well-p leaded'', he nevertheless:avers that th e Court may draw the
reasonable inference that th e defendants are liable          the miscon-
duct alleged is allowed to proceed to trial and that he will likely
prevail. Furtherm ore , Weaver 's claims àlso allege repeated efforts
by the defendants     subvert his procedural due process applications
to alleviate h is mental anguish , torment , suffering depression and
emptional distress proximately caused by their actions personally
and in thier official capacity by the failure to train and super-
vise those under them and which actually violated the Fourteenth
Amendmen t.
     By v irtue of the fact that some inmates on the Unit with similar
allergic skin conditions were allowed to have cotton blankets and
and Weaver was excluded , his allegations further imp licate that
the defendants violated the Rehabilitation Act of 1973 j504,

                                     D1
USCA j 794 et seg by denying him full participation in the State
of Texas con tinuum of treatmen t, therapy and rehabilitation serv ies
for special needs offenders and that the denial was solely because
of his disability . V .T .C .A . Health&safety 614 .001 et seg .
     Th e United States Supreme Court has held , under U .S .
Georgia and 42 U.S.C. j 12132, 126 5:C:.877 that the deliberate
refusal (Plantiff will document in his eyhibits) of the prison
offscials to accommodate his disability-related needs constitutes:
a denial of the bqnefits of and exciusion from participation fn
the Prison's programs, services and activities which include medical
programs. Therefore, the Plain tiff 's claims for money damages
against th e State and Superior prison officials under Title 11 are
based on conduc t that independently violated th e provisions of
Sl of the Fourteenth Amendment .
s
     Whereas , the Due Process Clause of the Fourteenth Amendment
incorporates the Eigh th Ammendment's guarantee against cruel and
unsual punishmen t, Congress is expressly gran ted authority to
enforce ... the substantive prov isions of the Fourteenth Amendment
by prov iding actions for money damages against the States; Ex Parte
Virginia 1OO U.S 339, 346, 25 L.Ed.678(188O)
     Thus Congress had every intention to annul the State 's Eleven th
Ammendment immunity where a wanton abroga tion of Due Process of
law has occured and to enforce the prohibition s of the Fourteenth
Amendment. Th is enforcement power includes the power to abrogate
State sovereign immunity by authorizing private suits for damages
against th e State . See : Fitzpatrick v . Bitzer 96 5 .Ct.2666.

                                v1
                                 nnnr
                                  #II 2 :y#
                                          nn
                                           Ir
                                            I
     Weaver's claims for Injunctive Relief are Real, Plausible and Urgent.
     Citing'h ec ekith the same criters.a analysis that defendants
used in their Motion to Dismiss, Plaintiff avers that he has demon-
strated sufficiently in his preliminary application that the denial
of a blanket 5.n cold weather which is also inextricably linked to
basic ,hea1th needs and the prevention of weath er-related stress
reaction ,and is sub stan tiated by the State 's extraordinary measures
to combat his clas.ms judicially rather than simply correct and

                                    p .7
                                       -
repair the harm through th e simple provision of a five dollar cotton
blanket. The Plaintiff is      possession of an exhaustive récord
of medical char ts , grievance forms and other commun ica tions records
wi thp th e defendamts which clearly establish the plausibility not
only of his claim but the likelihood tha t he w ill prevail in his
action before the Court and a jury.
       The plaintiff's claim for relief is also extremely urgent as
the days are repidly approaching when dormatory temperatures will
again return to the 4Orand 50 degree range due to the failure of
C .T . Terretl Unit to engage any remedies to install HVAC service
and he will be doomed to ''Weather'' the effects of defendants '
continued denial of the basic need for protection from the cold .
                            :fTIITNC
                                   #N;
                                     I        :J:
                                               : :r:1J7r
                                                       #

         The Ex Parte Young Exception Ab solutely Applies
     Tbe Plain tiff 's facial claim combined w ith the State 's
 obstreperous macbinations poin t to a frenzied effort to conceal
'and divert the Court's attention away from th e ongoing violation
of federal law . For there can be no log ical explanation other-
wise for the State to expend such vast amoun ts of state-based
resources/energy to combat a claim which supports the denial of a
five dollar blanket . Furthermore , the State îs violation of Weav er 's
substantive due process , which he sought to engage in the acqui-
sition of a basic human need , shocks tbe conscience.
     Finally , Weaver is not privy to the exhaustiv e catalog of
civil righ ts complaints regarding the deprivation of medical care
to Texas offenders in any form of cu stody ,   modern recorded
history or even in the last s-years , but one need only exam ine th e
case law bibliography for any major case e.g. Estelle v. Gamble
97 5.Ct.285(1976) to establish the State's ongoing violations of
federal 1aw pertaining to the w ith olding of medical care w ith
deliberate indifference for Texas prison inmates .
     Th e A ttorney General's advocacy for the wan ton m istreatment
of th e elderly and persons with men tal illness and other serious
h ealth - related needs is symptomatic of the systemic , poisonous
contempt tb e State of Texas holds for persons with disabilities.


                                         p3
    Th is C'ourt is preeminently aware of the State's oft-repeated
violations of Federal 1aw and rules for deliberately and indif-
fren tly w ithholding needed 7medical care and even minimal standards
of food , ctoth ing and sh elter .
                            v'
                             r&'
                               rv'
                                 rv'
                                   r 4 zkI'
                                          rIl--
                                              ;!
                                               r
        Weaver 's Allegations Are Sufficient To Establish
                     Deliberate Indifference
    The continued denial of cotton blankets or any other an ti-
allergenic remedy to provide protection for the Plaintiff follow h
ing due notice dating back to 2009 and including the present filc
ing 'of May 16 , 2018 which afforded Comstock , Blake and Collier
amp le opportunity not only to know about h is serious medical need
but also to correc t and repair the deprivation is sufficient to
demonstrate and documen t for the Court   wan ton disregard for his
pain and suffering in a manner that shocks the conscience .
                            v'
                             rA'
                               rvk:'
                                   r     vl
                                          r*
                                           /rw;
                                              k.;
                                                %
          Weaver 's Due Process Claim is Clearly Stated
    The Plaintiff 's due process claim is clearly sta ted in the
1983 complaint form and is inherent in the lstate 's Hea1th and
Safety Code 614 .007 ., It consists of his Constitutional right to
be free from discrimination, pain and suffering related to his
status as an offender with medical or mental impairments . The
State lof Texas created liberty in terest ià also embodied by Federal
law s and rules eminating from Section 5O4 of the Rehabilitatlon
Act of 1973 as' well as Title     of the Americans with Disabilitieà
Act .
                            k-
                            -
                             2%v!
                                i%% .(:k..
                                         -ve
                                           rv'
                                             rA'
                                               rv'
                                                 r: -t'
                    Weaver 's Claims Are T imely
    G iven that Weaver has been afforded no reasonable substitute
for protec tion from the elemen ts and neither has TDCJ instituted
any medical remedy for his allergic reaction to the State issued
blanket, his claim for relief is most properly viewed as an on-
going or continuing harm phenomenology .


                                  p4
     Furthermore, th e law     case doctren prescribed that the two
yèàr statute of limitation applicable to h is 1983 claims begins
to toll once he knew or should have known of th e facts giving rise
to the claim. S.E.C. v . Hicroture, Inc ., 783 F .supp 2d 867.
     On or about 2001/2002 plaintiffj while at the Allred Unit was
tested three (3) times for allergies related to TDCJ blankets. He
was then given cotton medical blankets, ending this allergic
reaction and eliminatiùgthis sores .
 ,   When plaintiff arrived on C .T . Terrell , June 2008, he was
issued cotton medical b lankets as per his standing medical directive .
In 2009 Terrell 's medical dept. refused to renew his NMedical Pass''
for cotton blankets , wh ich subsequently cause h is to be confiscated
by security .
     Dr Owusu , and PA Hbugua j after seeing plaintiff 's sores,
numerous times , refused to renew plaintiff 's Pass for medical blankets ,
saying that TDCJ blankets were no longer made w ith wool. Wool or
not, plaintiff was and still is suffering th e same allergic reactions
which were more than apparent in the sores w itnessed by th e medical
dept. in excess of 20 times.
     On 11/12/2015 provider Kuyinu issued the plaintiff a pass for
cotton medical blankets, which were then denied by Hs Brownfield ,
head of supply at that time . Though the exp ira tion date on that
pass was 5/4/2016...plaintiff was never given cottoncmedical blankets,
nor has he been given cotton blankets since . Ms Brownfield stated
that TDCJ-UTMB does'no longer have cotton medical blankets.
     Thus the plaintiff
                     k   avers that the defendant ,s fraudùr
                                                           làùt
         ,
concealment of wrongful denial of cotton blankets tolled the limita-
tions period at the point in time in which Weaver was first told
''We no longer provide cotton medical b lankets'' when indeed they
did and still do to this day . Abecassis v . Wyatt 758 F .supp 2d 614 .
     And finally , in a ''continuing tort'' case , under Texasqlaw , the
wrongful conduct which the plaintiff will present a t trial con tinues
to affect injury until the conduct stops, General Universal Systems,
Inc. v. Hal, Inc. 5O0 F3d 444 (5th Cir 2007). Weaver still does
not have his cotton blankets following his most recent request of
Jullo 2018.

                                 p5
                      conclusion and Prayer
     Wherefore , premises considered , Plaintiff Weaver avers that
the doctrine of ''con tinuing tort'' is the paramount and underlying
principle of law in th e case and if allowed to proceed to trial
the continuing series of wrong ful acts w ill emerge as perfectly
obvious to any reasonable jurist and he will most likely prevail.
The Plaintiff therefore moves the Court to dismiss Defendants'
Bryan Collier , James Blake , Warden Comstock , Dr Owusu , and Mr
Gonzales's motions to Dismiss Pursuant to FRCP 12(B) as being
without prejudice and allow Plaintiff to move forward to pretrial
conference .

                                     Respec tfully Submitted ,



                                     Calv in Weaver
                                     TPCJ #829799
                                     C'
                                      .T'. Yerrèll Unit:
                                     1300 FM 655
                                     Rosharon , TX 77583




                                p6
